 



Exhibit 10.12

          This FIRST AMENDMENT to PROFESSIONAL SERVICES AGREEMENT (this “First
Amendment”), is dated as of June 1, 2004, by and between TOWN SPORTS
INTERNATIONAL, INC., a New York corporation (the “Company”), and BRUCKMANN,
ROSSER, SHERRILL & CO., INC. (the “Consultant”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Professional Services Agreement, dated as of December 10, 1996, by and between
the Company and the Consultant (the “Professional Services Agreement”).

          WHEREAS, the Company and the Consultant have agreed to amend the
Professional Services Agreement in the manner hereinafter set forth, and,
subject to the terms hereof.

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

          Section 1. Amendment to the Professional Services Agreement. Section 1
of the Professional Services Agreement is hereby amended and restated as
follows:

          1. Term. This Agreement shall remain in effect so long as BRS shall
hold directly or indirectly 20% or more of common stock of the Company or Town
Sports International Holdings, Inc., a Delaware corporation, held by it as of
the date hereof unless the Company and the Consultant terminate this Agreement
by mutual written agreement.

          Section 2. Effect on Consulting Agreement. Except as expressly amended
hereby, the Consulting Agreement shall remain in full force and effect and shall
not by implication or otherwise (a) alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Consulting Agreement, all of which are hereby ratified and affirmed in all
respects and shall continue in full force and effect or (b) prejudice any right
or remedy that the Consultant may now or in the future have under or in
connection with the Consulting Agreement.

          Section 3. Reference to the Effect on the Consulting Agreement. Upon
the effectiveness of this First Amendment, on and after the date hereof, each
reference in the Consulting Agreement (including any reference therein to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring
thereto) shall mean and be a reference to the Consulting Agreement as amended
hereby.

          Section 4. Severability. Whenever possible, each provision of this
First Amendment shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this First Amendment is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.

          Section 5. Counterparts; Effectiveness. This First Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. This First Amendment shall become effective upon the
execution of a counterpart hereof by each of the parties hereto, and written or
telephonic notification of such execution and authorization of delivery thereof
has been received by the Company and the Consultant.

 



--------------------------------------------------------------------------------



 



          Section 6. Descriptive Headings; Interpretation. The descriptive
headings of this First Amendment are inserted for convenience only and do not
constitute a substantive part of this First Amendment. The use of the word
“including” in this First Amendment shall be by way of example rather than by
limitation.

          Section 7. Governing Law. THIS FIRST AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK OF THE UNITED
STATES WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.

* * * * *

  2

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date and year first above written.

                  TOWN SPORTS INTERNATIONAL, INC.    
 
           

  By:   /S/ Richard Pyle    
 
                     

      Name: Richard Pyle    

      Title: Chief Financial Officer    
 
                BRUCKMANN, ROSSER, SHERRILL & CO, INC.    
 
           

  By:   /S/ Rice Edmonds    
 
           

           

      Name: Rice Edmonds    

      Title: Principal    

 